Citation Nr: 1624670	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-47 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of indebtedness in the amount of $6,475.00, to include whether the debt is valid.

(The issues of entitlement to an earlier effective date for the award of dependency benefits for the Veteran's current spouse, entitlement to higher initial ratings for right upper extremity radiculopathy and right and left lower extremity radiculopathy, entitlement to increased ratings for headaches with dizziness, degenerative arthritis of the cervical spine, and degenerative disc disease of the thoracolumbar spine, and entitlement to a total disability rating based on individual unemployability (TDIU) are the subject of a separate decision by the Board.)

REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent

ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from December 1988 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Committee on Waivers and Compromises at the Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an October 2009 decision, the Committee on Waivers and Compromises denied the Veteran's request for a waiver of the recovery of indebtedness in the amount of $6,475.00.  In November 2009, statements from the Veteran and his Senator were received by the RO which essentially express disagreement with the creation of the debt and denial of the waiver of that debt.  The Board finds this to be a valid notice of disagreement (NOD) with the Committee's decisions finding the debt valid and denying waiver of the debt.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  A statement of the case (SOC) has not been issued in response to the SOC.  38 U.S.C.A. § 7105(d) (West 2014) (requiring issuance of a SOC in response to a notice of disagreement.  Consequently, a remand is required for issuance of a SOC on the issue of entitlement to a waiver of recovery of indebtedness in the amount of $6,475.00, to include whether the debt is valid, is warranted. See 38 C.F.R. § 19.9(c) (2013), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

The Board notes that a separate decision is being issues in this matter pursuant to Board policy.  BVA Directive 8430, Decision Preparation and Processing: Policies and Responsibility Assignments, § 14(c)(10)(a)(2) (May 17, 1999) (listing overpayment as an issue dependent on completely different law and facts).

Accordingly, the case is REMANDED for the following action:

Issue a SOC as to the issue of entitlement to a waiver of the recovery of indebtedness in the amount of $6,475.00, to include whether the debt is valid.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

